


EMPLOYMENT EXTENSION AGREEMENT
This EMPLOYMENT EXTENSION AGREEMENT (the “Extension Agreement”), is entered into
as of September 30, 2015 (the “Amendment Date”), by and between DLH HOLDINGS
CORP. (the “Company”) and John F. Armstrong (the “Executive”).
RECITALS:
WHEREAS, the Company and the Executive have entered into an Employment Agreement
dated as of November 29, 2013 (the “Employment Agreement”), under which the
Executive is currently employed as the Executive Vice President of the Company,
for a term expiring on November 30, 2015;
WHEREAS, the Company and the Executive wish to extend the term of the Employment
Agreement for a term expiring on November 30, 2017;
WHEREAS, Section 4.2 of the Employment Agreement provides that the base salary
payable to Executive may be increased by an amount equal to 5% the original base
salary provided for in the Employment Agreement upon the determination that the
performance target contemplated in such provision has been satisfied.
NOW, THEREFORE, in consideration of the foregoing and the mutual undertakings
contained in this Extension Agreement, the parties agree as follows:
1.    Amendment to Section 4.1 of the Employment Agreement. The Company and the
Executive hereby agree that effective as of October 1, 2015, and for the
duration of the Employment Agreement (after giving effect to amendments to
Section 8.1 of the Employment Agreement, as provided for in this Extension
Agreement), Employee shall be compensated at the rate of $225,750 per annum,
subject to such additional increases, if any, as determined by the Board of
Directors, or if the Board so designates, the Management Resources and
Compensation Committee of the Board (the “Committee”), in its discretion, on an
annual basis at the commencement of each of the Company’s fiscal years during
the term of this Agreement (the “Base Salary”). Employee hereby acknowledges
that the increase in his Base Salary as provided for in this Extension Agreement
is in full and complete satisfaction of any and all obligations of the Company
arising under Section 4.2 of the Employment Agreement.
2.     Amendment to Extend the Employment Agreement Term. The Company and the
Executive hereby agree that effective as of the Amendment Date, Section 8.1 of
the Employment Agreement is hereby amended to extend the term of the Employment
Agreement for a period ending November 30, 2017. Accordingly, the Company and
the Executive hereby agree that from and after the Amendment Date, the term
“Expiration Date”, as used in the Employment Agreement, shall mean and be
November 30, 2017 (the “Extension Term”). From and after the Amendment Date, all
references in the Employment Agreement to the “term” or “duration” of the
Employment Agreement shall give effect to this Extension Agreement. The Employee
acknowledges and agrees that this Extension Agreement satisfies in full the
requirements under Section 8.2 of the Employment Agreement with respect to the
expiration of the Initial Term.


    3.     Modification; Full Force and Effect. Except as expressly modified and
superseded by this Extension Agreement, the terms, representations, warranties,
covenants and other provisions of the Employment Agreement, as amended to date,
are and shall continue to be in full force and effect in accordance with their
respective terms until the expiration of the Extension Term or any earlier
termination of the Employment Agreement. To the extent there are any
inconsistencies or ambiguities between the specific subject matter of this
Extension Agreement and the Employment Agreement, as amended to date, the terms
of this Extension Agreement shall control.


3.     References to the Employment Agreement. After the date hereof (i) the
applicable portions of this Extension Agreement shall be a part of the
Employment Agreement (as amended to date), and (ii) all references in the
Employment Agreement (as amended to date) to “this Employment Agreement,” “this
Agreement” and phrases of similar import, shall give effect to this Extension
Agreement.




--------------------------------------------------------------------------------






4.     Definitions. Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Employment Agreement, as previously
amended.


5.    Governing Law. This Extension Agreement shall be governed and construed in
accordance with the laws of the State of Georgia, without reference to its
conflict of laws rules.


6.    Entire Agreement; Modifications. This Extension Agreement contains the
entire agreement and understanding of the parties with respect to its subject
matter and supersedes all prior arrangements and understandings between the
parties, both written and oral, with respect to its subject matter. This
Extension Agreement may not be amended or modified except in the manner for an
amendment of the Employment Agreement as set forth therein. The observance of
any term of this Extension Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) in the manner set
forth in the Employment Agreement and the failure of any party at any time or
times to require performance of any provision hereof shall in no manner affect
the rights at a later time to enforce the same.  No waivers of or exceptions to
any term, condition, or provision of this Extension Agreement, in any one or
more instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition, or provision. This Extension Agreement shall
be binding upon and shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns.


7.    Execution in Counterparts. This Extension Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. Executed counterparts may be delivered
via facsimile or other means of electronic transmission.






Remainder of page intentionally left blank; signature page follows.


































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have individually signed this Extension
Agreement, and in the case of the Company, have caused this Extension Agreement
to be signed by its authorized representative, all as of the date first written
above.


DLH HOLDINGS CORP.
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
 
By:
 
 /s/ Zachary C. Parker
 
 
 
By:
 
 /s/ John F. Armstrong
Name:
 
Zachary C. Parker
 
 
 
 
 
John F. Armstrong
Title:
 
Chief Executive Officer and President
 
 
 
 
 
 

 




